Title: From George Washington to La Luzerne, 28 April 1780
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


          
            Sir
            Morris-town 28th of April 1780
          
          It is with pain I inform your Excellency that Mr de Miralles is worse to day—He had a restless night, and his fever is increased—His Throat is now so sore that it is with difficulty he can be nourished—and besides these, his respiration is bad.
          Symptoms so unfavourable in the advanced stages of a disorder

afford little hope of recovery, especially in a person of Mr de Miralles’s age.
          Permit me to offer my respects to Mr Marbois—& to assure your Excellency that with much consideration I have the honor to be Yr Most Obedt H. Ser.
          
            Go: Washington
          
          
            Mr De Miralles is growing worse—he is now in a delirium.
            
              G:W.
            
          
        